DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 December 2022 has been entered.
Response to Arguments
The rejection grounds over the prior art combining Solis Herrera with Honda et al are withdrawn solely in preference for the new reference Zhang et al being more proper for combination with Solis Herrera than Honda et al.  
Applicant's arguments filed 1 December 2022 have been fully considered but they are not persuasive. Applicant has argued that the disclosure as filed provides enablement of the melanin-catalyzed formation of glucose from water and carbon dioxide, without pointing to additional evidence.  
In response, the Office stands by the prior grounds of rejection.  As noted by the references on the record, glucose oxidase (GOD) sensors operate by first reacting any present glucose with the glucose oxidase to form hydrogen peroxide and then directly measuring the presence of the hydrogen peroxide.  Thus, the presence of hydrogen peroxide in the reactor would yield a false positive for the presence of glucose.  The Office has established on the record that hydrogen peroxide production by melanin in sunlight was possible.  There are other known chemical testing methods, such as mass spectrometry, which may be applied to samples to show that molecules having the appropriate molar mass of glucose (~180 g/mol) are present.  Reliance on a positive test from a glucose oxidase sensor without accounting for the presence or absence of hydrogen peroxide is not considered to be sufficient evidence to provide enablement of the invention as claimed.  
Since the rejection under 35 U.S.C. 101 as lacking utility is based upon the lack of an enabled utility, the rejection under 35 U.S.C. 101 is likewise maintained.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 1 and 7, based upon the limited disclosure of the present application, and combined with the common general knowledge of the person skilled in the art, the presence of enzymes is typically required for forming complex organic molecules such as glucose. The disclosure of the present application with respect to the system and method is minimal and does not disclose a general principle that makes it credible that melanin by itself is capable of forming glucose from CO2.  Melanin itself is a compound which has no chirality.  It is completely unknown how a compound devoid of any chiral centers can lead selectively to the production of glucose (a complex sugar which possesses 5 separate chiral centers) from just O=C=O (a non-chiral compound), and no additional reagents other than water (a non-chiral compound). Producing enantiomeric organic compounds from non-chiral compounds photochemically requires photolysis with magnetism, use of circularly polarized light, or the presence of a chiral sensitizer, chiral host, use of zeolites or crystals, or a chiral auxiliary or chiral space group in the solid state [see US 9,023,182 B1 col. 5, lines 60-66 and Griesbeck et al, “Asymmetric Photochemistry and Photochirogenesis,” Angew. Chem. Int. Ed. 2002, 41, No. 17, pp. 3147 right col. para. 3]   See also Lu et al disclosing the multiple steps required to synthesize glucose from carbon dioxide.  
Based upon the disclosed method for testing glucose, a glucose oxidase assay has been
utilized, which subsequently aims to correlate the amount of glucose present with the amount of hydrogen peroxide. However, the test does not appear to discount that alternative possibility that the reaction mixture itself could have contained hydrogen peroxide and little or no glucose. The subsequent analysis would thereby have given a false positive as only hydrogen peroxide has in fact been detected, in this regard, the previous disclosure of Felix et al suggests that the presence of melanin and water in an enclosed container exposed to light produces hydrogen peroxide.  Accordingly, if the process or system does in fact produce glucose, it appears that the specific examples neglect to mention addition reagents, steps or features which are critically essential to provide the process that is claimed. 
Claims 2-6 are rejected as inheriting the lack of enablement of claim 1.
Claims 8-12 are rejected as inheriting the lack of enablement of claim 7. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  The claims are directed to the production of glucose. However, the examples themselves do not unambiguously identify the product as being obtained. It is also noted that glucose at no point is disclosed to have been isolated, separated or observed directly. A claim directed to a method "for producing glucose" would need to actually demonstrate the method is capable of producing what is claimed in a useful and substantial amount, i.e. for the method to be supported, the specification must enable glucose to be prepared and accurately identified as being present. The Examples do not actually identify or detect the presence of glucose. The presence of glucose is only inferred by measuring the amount of hydrogen peroxide.
However, the Applicant's previous work of US2011/0244345 already demonstrated that melanin can separate water and the products include hydrogen peroxide.  
Felix et al also show that it was known that melanin in the presence of water and exposure to light was capable of producing hydrogen peroxide, which would yield a false positive for detection of glucose in the standard glucose oxidase assay.  
Therefore, for the present application, the experimental assessment using glucose oxidase appears to give a false positive. The subsequent determination of the amount of hydrogen peroxide actually seems to provide no valid measurement of the amount or presence of glucose.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 7-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Solis Herrera (US 2011/0244345) in view of Zhang et al (US 5,501,801).
Solis Herrera teaches (see abstract, paragraphs [0009], [0014]) a system comprising a reaction cell (a container), which was capable of holding a liquid such as water and carbon dioxide dissolved in the water, and a melanin device inside the reaction cell, wherein the melanin device included “melanins, melanin precursors or melanin derivatives, melanin variants, melanin analogues, natural or synthetic, pure or mixed with organic or inorganic compounds, metals, ions, drugs”.  Additionally, the system included a source of electromagnetic energy (light), wherein the electromagnetic energy had a wavelength of 200 nm to 900 nm.  
Thus, Solis Herrera fails to explicitly teach using silica, plastic or glass as the organic or inorganic compounds mixed with the melanin compounds.  
Zhang et al teach (see abstract, fig. 16, col. 3, lines 7-22, col. 8, line 65 to col. 9, line 24 and col. 10, lines 12-17) a photocatalytic reactor for treatment of a liquid, wherein the photocatalyst is supported on a support material such as silica or glass having a large specific surface area for attachment of the photocatalyst, wherein the surface of the support material may be roughened to improve retention of the photocatalyst on the support material.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the features of the large scale photocatalytic reactor of Zhang et al, where the photocatalyst is supported on a support material such as silica or glass, with the melanin photocatalyst of Solis Herrera, to achieve the benefits of the high surface area and improved photocatalyst retention of Zhang et al with a reactor using the melanin photocatalyst of Solis Herrera.  
Regarding claim 8, it is obvious to one of ordinary skill in the art to make a batch process continuous.  See In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963); MPEP 2144.04.V.E.  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided an inlet for continuous introduction of a reactant, such as carbon dioxide gas.
Regarding claim 9, Solis Herrera teaches (see paragraph [0045], “The little cell has been hermetically sealed”) a closed system. 
Regarding claim 10, Solis Herrera teaches (see paragraphs [0034] and [0039]) that the melanin is selected from synthetic melanin or natural melanin.  
Regarding claim 11, Solis Herrera teaches using pure melanin (paragraphs [0030], [0045]) where the Office is interpreting this as melanin being the sole photocatalyst.  
Regarding claim 12, as noted above, Zhang et al teach using a substrate of silica, thereby teaching a mixture of melanin and silica.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794